Citation Nr: 1611923	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-24 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to accrued benefits in excess of $2,067.75


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.  He died in September 2001.  His surviving spouse (the decedent) was awarded special monthly pension benefits based on a need for aid and attendance in a September 2010 rating decision.  She died in December 2010.  The Appellant is the adult daughter of the Veteran and the decedent, and seeks payment of additional accrued benefits.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2012 determination of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, the agency or original jurisdiction (AOJ), which awarded the Appellant accrued benefits in the amount of $2,067.75, to represent that amount that the Appellant was responsible for paying for the decedent's funeral expenses.  The Appellant appealed that decision, claiming entitlement to additional accrued benefits as reimbursement for the expenses she paid for the decedent's last sickness.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.


FINDINGS OF FACT

1.  In a September 2010 rating decision, the decedent was granted special monthly pension benefits based on a need for aid and attendance, effective December 30, 2009.  

2.  The decedent died in December 2010. 
 
3.  At the time of her death, the decedent was survived by the Appellant, her daughter.  The Appellant does not meet the statutory definition of a child as defined in 38 U.S.C.A. § 101(4)(A). 

4.  VA paid the Appellant accrued benefits of $2,067.75 in recompense for the decedent's funeral expenses.

5.  The Appellant has not provided evidence of expenses paid by her for the decedent's last sickness. 

CONCLUSION OF LAW

The criteria for entitlement to accrued benefits in excess of $2,067.75 are not met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In this instance, adjudication of the Appellant's claim for accrued benefits turns on the law as applied to the undisputed facts about the Veteran's surviving beneficiaries at the time of his surviving spouse's death.  As this case turns on a matter of law, further assistance, such as the further procurement of records, would not assist the Appellant with the claim.  Consequently, no further notice or development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000). 

II.  Merits of the Claim

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim. 

The facts of this case are not in dispute. The Veteran's surviving spouse applied for special monthly pension benefits, based on a need for aid and attendance, and was awarded those benefits in a September 2010 rating decision.  No payment was made at that time because the VA had not been provided a valid bank routing number.  In addition, the record showed that the Veteran's surviving spouse was incompetent, and thus, incapable of handling her own finances.  Procedures were initiated to appoint the Appellant as fiduciary; however, the Veteran's surviving spouse died in December 2010, prior to the fiduciary appointment being made.  

In February 2011, the Appellant filed an application, VA Form 21-601, seeking accrued benefits due to the decedent.  In subsequent submissions, she stated that she bore the expenses for her mother's last sickness.  See August 2012 Correspondence and June 2014 VA form 9 in VBMS.  She also submitted a listing of the funeral in the amount of $2,067.75.  This debt was noted as having been unpaid.  See April 2011 Funeral Bill/Expenses in VVA.  

In a June 2012 determination, the AOJ granted the Appellant accrued benefits in the amount of $2,067.75, in payment for the decedent's funeral expenses for which the Appellant was responsible.  Also, the AOJ denied any further accrued benefits, stating that the other last expenses submitted were already considered as unreimbursed medical expenses on the decedent's pension award.  By law, the same expenses cannot be used to determine entitlement to accrued benefits for reimbursement of expenses of the decedent's last sickness paid by the Appellant.  See VA Manual, Part V, Subpart I, Chapter 3, Section D, 3(c).  

The Appellant appealed, claiming entitlement to reimbursement for the money she spent caring for the decedent during the period leading up to her death.

Accrued benefits are those benefits to which an individual was entitled at the time of death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death of a beneficiary, any accrued benefits are payable to his or her spouse, or to specific others if the spouse is not alive.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1). 

Upon the death of a surviving spouse, accrued benefits are payable to the children of the deceased Veteran.  38 U.S.C.A. § 5121(a)(2), (3); 38 C.F.R. § 3.1000(a)(1), (2).  For accrued benefits, the term "child" is defined, in pertinent part, as: 

[a]n unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) Who is under the age of 18 years; or (ii) Who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) Who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the Department of Veterans Affairs.  

38 C.F.R. § 3.57(a).  See also 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.1000(d)(2)  

In all other cases, accrued benefits may be paid only as necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a)(5); 38 C.F.R. § 3.1000(a)(4).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).

The provisions of the law are clear.  Under the law, the Appellant is not entitled to claim the accrued benefits owed her mother at the time of her death in her capacity as the Veteran's child.  The evidence does not show that anyone meeting the legal definition of "child" of the Veteran for accrued benefits purposes exists.  Adult children capable of self-support, such as the Appellant in this case, do not meet the legal definition of a "child."  See 38 C.F.R. § 3.1000(a)(2), (d)(2).  To be clear, the Appellant has never contested her age or capacity for self-support and the fact that she qualified as a fiduciary demonstrates both. 

The only other category under which accrued benefits are payable is in the form of reimbursement to cover the costs of the last sickness or burial of the beneficiary.  38 C.F.R. § 3.1000(a)(5).  The funds paid to the Appellant thus far, $2,067.75, represent the funeral costs submitted by the Appellant.  The Appellant has submitted no other evidence that any additional payments were made for necessary expenses of burial.  The funeral home bill was the only expense presented in that regard, and as already noted, the VA has paid to the Appellant accrued benefits covering the entirety of that bill.  Furthermore, the Board finds no evidence that any additional payments were made for necessary expenses of last sickness.  The claims file does not indicate that any medical bills were paid by the Appellant in relation to treatment for an acute attack resulting in the Veteran's or surviving spouse's death.  

The Board is sympathetic to the Appellant's claim.  Under the law as it stands, however, the Appellant is not entitled to receive any additional accrued benefits, because she does not meet the legal requirements and the Board has no legal discretion in this matter.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Accrued benefits in excess of $2,067.75 are denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


